Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ramona Williams appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice Williams’ civil rights action, and a subsequent order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Burgess, No. 3:09-cv-00115-REP, 2010 WL 1957105 (E.D. Va. May 13, 2010); (June 14, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.